Citation Nr: 0416952	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for blood clots, to 
include as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for cancer.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for heart disease, to 
include as secondary to PTSD.

5.  Entitlement to a temporary total disability rating for 
convalescence following cervical spine surgery in 1995 under 
38 C.F.R. § 4.30.  

6.  Entitlement to an effective date prior to December 11, 
2002 for a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to increased initial evaluations 
for a low back disability, characterized as postoperative 
herniated nucleus pulposus with left radiculopathy, and post-
traumatic stress disorder will be the subject of a separate 
decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) retired in September 1990 with 20 
years of active service.  These claims come before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  By a rating decision issued in 
January 2003, claims of entitlement to service connection for 
blood clots, suspected cancer, a cervical spine disorder, and 
heart disease were denied.  The veteran disagreed with those 
determinations in February 2003, and, following issuance of a 
SOC in June 2003, the veteran's timely substantive appeal was 
received in July 2003.

By a rating decision issued in March 2003, the RO granted a 
claim of entitlement to an award of TDIU, and assigned an 
initial effective date of December 11, 2002, for that award.  
The veteran timely disagreed with that assigned effective 
date, and, following issuance of a SOC in March 2003, the 
veteran's timely substantive appeal was received in April 
2003.

By a December 1997 rating decision, a claim of entitlement to 
a temporary total disability rating under 38 C.F.R. § 4.30 
for a period of convalescence following cervical spine 
surgery was denied.  The veteran disagreed with that 
determination in December 1997.  The Board's May 2001 Remand 
referred this issue to the RO, as no statement of the case 
had been issued.  Thereafter, in late July 2003, in 
combination with a supplemental statement of the case as to 
other issues, the veteran was notified that a claim for a 
temporary total rating under 38 C.F.R. § 4.30 for a period of 
convalescence following cardiac surgery in August 2002 was 
denied.  The Board is unable to find a SOC regarding a 
temporary total evaluation for a period of convalescence 
following cervical spine surgery performed in 1995.  As to 
the veteran's claim for a temporary total evaluation for 
convalescence following cardiac surgery, the July 2003 
communication to the veteran was the first notification of 
the denial of that claim.  Therefore, the time allowed for 
disagreement with or appeal of that claim has not yet 
expired.  As the veteran has expressed disagreement with the 
denial of benefits under 38 C.F.R. § 4.30 for convalescence 
following cervical spine surgery, that issue is addressed in 
the REMAND appended to this decision.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

By a rating decision prepared in February 2003 and issued to 
the veteran in March 2003, the RO determined that the veteran 
had not established a valid claim of clear and unmistakable 
error (CUE) under 38 C.F.R. § 3.105 for failure to grant TDIU 
in a rating decision dated in December 1994.  There is no 
evidence that the veteran disagreed with that determination 
in his April 2003 notice of disagreement, which addressed 
only the claim for an effective date prior to December 11, 
2002 for TDIU, but did not address a claim of CUE.  This 
issue is not before the Board on appeal at this time.  

By a rating decision issued in July 2003, the RO denied a 
claim of entitlement to service connection for diabetes 
mellitus, type II.  The record before the Board does not 
reflect that the veteran has appealed that determination, and 
that issue is not before the Board on appeal at this time, 
although the Board notes that the time period allowed for 
appeal of that determination has not yet expired.

In his April 2003 and July 2003 substantive appeals, the 
veteran requested a Travel Board hearing.  The requested 
Travel Board hearing was conducted in September 2003, by the 
undersigned Veterans Law Judge.

The appeals for service connection for a cervical spine 
disorder and for heart disease, to include as secondary to 
PTSD, and the appeal for a temporary total rating under 
38 C.F.R. § 4.30 following cervical spine surgery in 1995, 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits in this decision has been obtained, and VA has 
satisfied the duty to notify the veteran of the laws and 
regulations applicable to his claim and the evidence 
necessary to substantiate it.

2.  In September 2003, at his Travel Board hearing, prior to 
the promulgation of a decision on the appealed claims, the 
veteran, together with his authorized representative, 
requested to withdraw the appeal of the denials of service 
connection for blood clots, to include as secondary to PTSD, 
and to withdraw the appeal for service connection for cancer.

3.  An informal claim for TDIU submitted in October 1994 was 
abandoned when the veteran did not submit a formal claim 
within one year after he was provided the VA forms for 
completion of a formal claim in May 1995.
 
4.  The veteran submitted a formal claim for TDIU benefits on 
July 15, 1996.

5.  The veteran has an eighth grade education and extensive 
employment experience as a welder, but the medical evidence 
establishes that service-connected disabilities have 
precluded employment which requires prolonged standing, 
walking more than one block, bending, stooping, or lifting 
since July 15, 1996, and there is no evidence since that time 
that the veteran would be able to learn new job skills, deal 
with the public, or perform a full range of sedentary work. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the veteran of the 
substantive appeals of denial of the claims of entitlement to 
service connection for blood clots and for cancer have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).

2.  The criteria for an effective date of July 15, 1996, for 
an award of TDIU have been met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.158, 3.400(o)(2) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At a September 2003 Travel Board hearing, the veteran 
requested to withdraw his appeals of the denials of claims of 
entitlement to service connection for blood clots and for 
cancer.  At that Travel Board hearing, the veteran also 
testified that a grant of an effective date in 1996 for an 
award of TDIU would satisfy the claim on appeal for an 
earlier effective date for that award.  (Tr. at p. 36).

Duty to assist

The Board notes that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which was signed into law in November 2000, certain 
duties are owed by VA to a claimant.  First, VA must notify 
the claimant of evidence and information necessary to 
substantiate his or her claim and inform the claimant whether 
he or she or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As the decision below awards an effective 
date in 1996 for TDIU, and the veteran has stated that a 1996 
effective date would satisfy his appeal, this determination 
is entirely favorable to the veteran.  For this reason, no 
further discussion of the VCAA as to this issue is required.

As discussed below, the Board has no jurisdiction to consider 
the veteran's appeals for service connection for blood clots 
and for cancer.  The Board has no duty to notify or assist 
the veteran regarding a claim over which the Board has no 
jurisdiction.  Further discussion of the duties owed to the 
veteran under the VCAA is not required as to the claims which 
the veteran has withdrawn from his appeal.  Discussion of the 
VCAA would be fruitless, since the Board has no jurisdiction 
to issue a decision, favorable or unfavorable, regarding 
those claims. 

1.  Withdrawal of claims on appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
together with his authorized representative, has withdrawn 
the appeals for service connection for blood clots and for 
cancer, by his testimony at his Travel Board hearing.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to these claims.  Accordingly, the 
Board does not have jurisdiction to review the appeals for 
service connection for blood clots and for cancer and the 
appeal as to those claims is dismissed.

2.  Claim for effective date prior to December 11, 2002, for 
award of TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The veteran's level of education, special training, 
and previous work experience are considered in arriving at a 
conclusion, but the veteran's age or the impairment caused by 
any nonservice-connected disorder are excluded from 
consideration in determining entitlement to TDIU.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).  In this case, the veteran has been granted TDIU 
benefits, and the sole question is whether the veteran met 
the criteria for entitlement to those benefits prior to 
December 11, 2002. 

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In order to determine whether the veteran is entitled to an 
effective date prior to December 11, 2002, for the grant of 
TDIU, the Board must first determine whether the veteran 
submitted a claim for TDIU prior to that date, and, if an 
application was submitted prior to December 11, 2002, must 
determine whether unemployability was factually ascertainable 
prior to that date.  

The veteran submitted a written statement indicating that he 
was unemployable because of his service-connected 
disabilities in 1994.  In a rating decision prepared in 
December 1994, the RO specifically stated that the veteran 
should be provided the VA forms used to apply for 
consideration of the 100 percent rate of compensation based 
on unemployability due to service-connected disabilities.  In 
a May 1995 letter, the RO specifically provided the veteran 
with the application forms to be completed for a formal claim 
for TDIU. 

The Board notes the argument of the veteran's representative, 
including argument at the September 2003 Travel Board 
hearing, that forms required for formal application for TDIU 
benefits were not timely furnished to the veteran by VA.  
(Tr. p. 8).  However, the presumption of regularity is 
applicable to establish that VA issued the forms in May 1995 
as noted in the file, in the absence of any specific evidence 
that the RO failed to send the forms noted as sent in the 
file.  The record does not reflect that the cover letter to 
which the forms were attached was returned as undeliverable, 
and thus the veteran is presumed to have received the forms.  
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing Davis 
(Desmond) v. Brown, 7 Vet. App. 298, 300 (1994) and Chute v. 
Derwinski, 1 Vet. App. 352, 353 (1991)); see also Butler v. 
Principi, 244 F.3d 1337, 1339 (Fed. Cir. 2001) (presumption 
of regularity applied to mailing of copy of notice of 
appellate rights so that where veteran did not timely file 
notice of disagreement from administrative decision such 
decision was proper basis for denial of veteran's claim).

Additionally, while the veteran is competent to assert that 
he did not receive the appropriate VA forms for submission of 
a claim of TDIU prior to July 15, 1996, he must rebut the 
presumption of regularity by submitting "clear evidence to 
the effect that [VA's] regular mailing practices [were] not 
regular or that they were not followed."  Woods, supra 
(internal quotation marks and citations omitted).  The 
veteran has made no attempt at such a showing here, relying 
instead on his statements that he did not receive the 
necessary forms.  Nevertheless, a statement that the forms in 
question were not received is insufficient to rebut the 
presumption of regularity.  See YT v. Brown, 9 Vet. App. 195, 
199 (1996).

The Board finds, as a matter of fact, that the veteran was 
provided with the appropriate VA forms for submission of a 
formal claim for TDIU in May 1995.  The veteran did not 
thereafter contact VA with respect to a claim for TDIU or 
submit formal application for that benefit within one year.  
Therefore, the claim for TDIU cannot be considered as having 
been submitted in October 1994, but, rather, the claim must 
be considered as initially submitted on the date of receipt 
of the formal claim.  In this case, a formal claim for TDIU 
was received on July 15, 1996.  See also 38 C.F.R. § 3.158.

The RO, in July 1995, reviewed additional VA clinical records 
for the veteran, but those records reflect primarily 
treatment of a cervical spine disorder, for which the veteran 
had not been granted service connection.  Thus, those records 
did not serve as a formal or informal claim for TDIU.

In July 1996, the veteran sought service connection for a 
skin disorder, scars, and a mood disorder, among other 
claims, and he submitted a formal claim for TDIU.  TDIU was 
awarded by a rating decision issued in 2003, and the veteran 
timely disagreed with the assigned effective date.  The Board 
finds that the veteran's July 15, 1996 claim for TDIU has 
been continuously prosecuted since that date of receipt, but 
that there was no pending claim for TDIU when the July 1996 
claim was received.  

An exception to the effective date provisions of 38 C.F.R. § 
3.400(o)(1) as to claims for increased evaluations applies 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  Under such circumstances, 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  The term "increase" as used in 38 
U.S.C.A. § 5110 and 38 § C.F.R. 3.400 means an increase to 
the next disability level.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).  However, in this case, the evidence reflects 
that the veteran was last employed in 1993, and the record 
reflects that the veteran contended he was unemployable prior 
to July 1996, although the veteran failed to prosecute that 
claim.  The evidence does not reflect any specific change in 
the veteran's service-connected lumbar back disability in the 
year prior to July 15, 1996 (the only service-connected 
disability at that time).

In the absence of a factually ascertainable change in the 
service-connected disability in the year prior to July 15, 
1996, and in the absence of any pending but unadjudicated 
claim for TDIU as of July 15, 1996, July 15, 1996 would be 
the earliest date from which a claim of TDIU could be 
granted, if it is factually ascertainable that the veteran 
was individually unemployable prior to December 11, 2002. 

By a rating decision issued in December 1996, the veteran was 
granted service connection for hidradenitis suppurativa, 
evaluated as 30 percent disabling effective in July 1996, and 
for a mood disorder, evaluated as 10 percent disabling 
effective in July 1996.  The Board notes that, prior to July 
1996, the only disability for which service connection had 
been granted was the veteran's lumbar disability.  The Board 
further notes that, following the veteran's July 1996 
application, the evidence reflects that the cervical spine 
disorder was the only disorder for which the veteran was 
treated, other than service-connected disabilities, until the 
veteran was diagnosed as having cardiac disorders in 2000.   

The veteran has not been employed since 1993, when he was 
about 42 years of age.  At that time, the veteran complained 
that he was falling at work.  This symptom was apparently 
linked to preoperative spinal cord compression due to the 
lumbar disability for which the veteran has been granted 
service connection.  

Despite the veteran's relatively young age when he stopped 
working in 1993, the medical evidence reflects that the 
veteran did not regain his ability to bend, stoop, lift, and 
carry heavy objects.  Those abilities are an intrinsic part 
of the veteran's former occupation as a welder.  Regardless 
of later disability due to cardiac and cervical spine 
disorders for which service connection has not been granted, 
there is no medical evidence that the veteran has ever been 
given medical clearance to perform those activities since he 
underwent lumbar surgery to treat the back disability for 
which service connection has been granted.  

The evidence establishes that the veteran had virtually or no 
occupational experience outside welding.  There is no 
evidence that he ever performed sedentary work.  The evidence 
reflects that the veteran had formal education only through 
the eighth grade.  Although he believes he obtained a GED for 
completion of high school, he cannot locate that document.  
Thus, vocational rehabilitation would be required to allow 
the veteran to perform any type of sedentary employment.  

The evidence reflects that the veteran has been required to 
seek frequent treatment for his service-connected skin 
disability since 1996, and has frequently required an 
antibiotic for that disorder.  Even with the use of home 
whirlpool treatment daily, he continues to have flare-ups of 
this disability, although less frequently.  Clearly, the 
veteran would be medically precluded from working in an 
environment with exposure to dust or air-borne particles 
which might come into contact with his skin.  

In additional, the veteran has been granted service 
connection for a psychiatric disability, PTSD, previously 
rated as mood disorder (dysphoria).  The record clearly 
reflects that the veteran has been taking psychotropic 
medication for many years, at least since 1997, and reflects 
that such medication causes side effects, including 
drowsiness.  

The veteran's service-connected disabilities clearly render 
him unable to perform manual labor.  It also fairly appears 
from the evidence that the veteran would be unable to perform 
a full range of sedentary work.  It also appears from the 
evidence that the veteran would have difficulty dealing with 
the public, so as to further preclude him from a variety of 
types of sedentary employment, even if he could complete 
sufficient vocational rehabilitation, despite his service-
connected disabilities, to allow him to overcome the lack of 
formal education and lack of occupational experience other 
than in manual labor jobs.  

Despite the veteran's young age, there is no medical evidence 
that he has the physical capacity to perform a full range of 
sedentary work, or that he has had such physical capability 
since he first formally sought TDIU in July 1996.  As the 
veteran has little or no education beyond eighth grade, and 
has no occupational experience performing sedentary work, but 
rather has performed only manual labor jobs, the Board 
concludes that his service-connected disabilities have 
rendered him unable to maintain employment consistent with 
his education background and work experience as of the date 
of his July 1996 application for TDIU.  Moreover, there is no 
medical or other evidence that he is employable.  Resolving 
reasonable doubt on this issue in the veteran's favor under 
38 U.S.C.A. § 5107(b), the Board finds that an award of TDIU 
is warranted, as of July 15, 1996, as determined in the 
discussion above.


ORDER

The appeal for service connection for blood clots is 
dismissed.

The appeal for service connection for cancer is dismissed.

An effective date of July 15, 1996, for an award of TDIU is 
granted, subject to laws and regulations governing the 
effective date of an award of monetary compensation.


REMAND

The veteran contends that his cervical spine disorder was 
incurred in service or as a result of his service-connected 
lumbar disability.  The veteran is entitled to obtain medical 
opinion as to the etiology of the cervical spine disorder, 
even though, as the RO correctly noted, the service medical 
records do not reflect diagnosis of a cervical spine disorder 
or chronic complaints of a cervical spine disorder in 
service.  However, the veteran contends that he did sustain 
an injury in service which could have caused a cervical spine 
disorder, and the service medical records are consistent with 
the veteran's contention.  

The veteran should be afforded the opportunity to identify 
any post-service employment, clinical, or other records which 
would assist him to establish that he had a chronic cervical 
spine disorder continuously following service.  In 
particular, the report of a September 1999 private 
psychological evaluation reflects that the veteran attempted 
to work for an employer identified as "Mercury Marine" in 
Ponca City but was laid off, and attempted to work for 
another employer, but was forced to quit for medical reasons.  
The veteran should be asked to identify employment clinical 
records and any other employer records which would reflect 
medical complaints, such as time lost from work or the 
reasons therefore, and to provide addresses sufficient to 
allow VA to assist him to obtain those records.

The veteran also contends that his service-connected lumbar 
spine disability caused the cervical spine disorder, or that 
the treatment for the lumbar disability caused the cervical 
spine disorder.  The evidence of record reflects that a 
cervical spine disorder was diagnosed approximately one month 
after the veteran underwent surgical treatment of his lumbar 
disorder.  Medical opinion is required in order for the Board 
to complete appellate review.  

The veteran must also be afforded medical opinion as to the 
likelihood that the heart disease for which he is seeking 
service connection is related to his service or to a service-
connected disability, including PTSD, before appellate review 
of that claim can be completed.

Until development of the veteran's claim of entitlement to 
service connection for a cervical spine disorder is completed 
and that claim is adjudicated, the veteran's claim for a 
temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence following treatment of a cervical spine 
disorder must be deferred.  Further, as the veteran has 
expressed disagreement with the denial of a temporary total 
evaluation for convalescence following cervical spine surgery 
performed in 1995, but no SOC addressing that claim has been 
issued, the veteran is entitled to a SOC addressing the 
claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Also, because there have been numerous decisions of the 
United States Court of Appeals for Veterans Claims 
interpreting VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA) subsequent to the RO's decisions in this 
case, the record should be examined to assure that all notice 
required under VCAA has been provided.  E.g., Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided a SOC 
with respect to his April 1993 Notice of 
Disagreement (NOD) to the April 1993 
rating decision which, in pertinent part, 
denied the veteran's claim for service 
connection for left shoulder arthritis.  
See Manlincon v. West, 12 Vet. App. 238 
(1999) (when a NOD is filed by the 
appellant with respect to a denial of 
benefits, but a SOC has not been issued, 
the Board is required to remand, rather 
than refer, the issue for the issuance of 
the SOC).  The claim should not 
thereafter be returned to the Board for 
further appellate processing unless the 
veteran has filed a timely substantive 
appeal as to that issue after he is 
provided a SOC.

2.  The veteran should be notified that 
he should submit or identify any evidence 
which is not already of record which he 
believes might be relevant to assist him 
in establishing any claim.  In 
particular, the veteran should be advised 
that any evidence he has proximate to 
service reflecting that a cervical spine 
disorder was continuous and chronic 
following service would be relevant 
evidence.  Any notice given, or action 
taken, should comply with the holdings of 
DAV, supra, and Quartuccio, supra, as 
well as any other controlling guidance 
provided after the issuance of this Board 
remand.  The claims file should be 
reviewed to assure that requirements 
under the VCAA have been met.

3.  The veteran should be afforded the 
opportunity to identify and provide 
addresses for each employer for whom he 
worked following service separation, 
including, but not limited to, an 
employer identified as Oklahoma Joe's, 
and an employer identified as "Mercury 
Marine" in Ponca City.  Any available 
employment clinical records, an 
employer's statement, or records of time 
lost from work and reasons therefore, 
should be requested.   The veteran should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence related to 
post-service employment.  

4.  The veteran should also be requested 
to identify any other sources of 
information regarding the onset of a 
cervical spine disorder or the etiology 
of heart disease, including such types of 
alternative evidence as statements from 
friends or others who may have observed 
relevant symptoms, especially proximate 
to service, or records such as reports of 
examinations for employment purposes, 
employment medical records, reports of 
insurance examinations, or any other 
evidence which might substantiate the 
claimant's contentions, especially 
evidence proximate to his service 
separation.  

5.  If relevant records sought cannot be 
obtained, the veteran should be notified, 
and the efforts used to obtain those 
records, and any further action to be 
taken with respect to the claim(s) should 
be described.  38 U.S.C.A. § 5103A(b)(2).

6.  The veteran should be afforded VA 
cardiac examination.  The claims file 
must be made available to the examiner in 
connection with the examination.  The 
examiner should note in the examination 
report that pertinent documents in the 
claims file were reviewed in conjunction 
with the examination.  Any indicated 
special studies must be conducted.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or greater 
likelihood) that the veteran has a 
current cardiac disease which is 
etiologically related to the veteran's 
service or service-connected PTSD or to 
any other disability for which the 
veteran has been granted service 
connection.  Any opinions expressed by 
the reviewer must be accompanied by a 
complete rationale.

7.  The veteran should be afforded VA 
orthopedic examination.  The claims file 
must be made available to the examiner in 
connection with the examination.  The 
examiner should note in the examination 
report that pertinent documents in the 
claims file were reviewed in conjunction 
with the examination.  Any indicated 
special studies must be conducted.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or greater 
likelihood) that the veteran has a 
current cervical spine disorder which was 
incurred in service or which is 
etiologically related to service-
connected postoperative HNP, secondary to 
treatment of postoperative HNP or is 
aggravated by postoperative HNP or any 
other disability for which the veteran 
has been granted service connection.  Any 
opinions expressed by the reviewer must 
be accompanied by a complete rationale.

8.  The claims file should again be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed, in particular, that requested 
examination report(s) and required 
medical opinions are responsive to and in 
complete compliance with the requirements 
of this remand, and that notification 
requirements and development procedures 
required by the VCAA have been satisfied.

9.  After undertaking any further 
development deemed essential in addition 
to that specified above, the veteran's 
claims for service connection for a 
cervical spine disorder and for heart 
disease should be adjudicated.  If, but 
only if, a timely substantive appeal has 
been submitted, the veteran's claim for a 
temporary total evaluation under 
38 C.F.R. § 4.30 for convalescence 
following treatment for a cervical spine 
disorder should then be readjudicated as 
well.  

If any benefit requested on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claims.  A reasonable period of time for 
a response should be afforded.  
Thereafter, each claim for which a timely 
substantive appeal has been submitted 
should be returned to the Board for final 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



